                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



KELLY CHESLER, et al.,
                 Plaintiffs,                         Civil Action No. 2:15-cv-1825-SDW-ESK


       v.

                                                               OPINION AND ORDER
CITY OF JERSEY CITY, et al.,
                Defendants.



EDWARD S. KIEL, Magistrate Judge

       This matter comes before the Court on the motion by plaintiffs Joseph Ascolese and

Kelly Chesler (“Plaintiffs”), for leave to amend and supplement the Complaint pursuant to

Federal Rule of Civil Procedure (the “Rules” or “Rule”) 15(a) and (d) (the “Motion”). (ECF No.

58.) Defendant City of Jersey City (“Jersey City”) opposes the Motion, with defendants John

Peters, Terrence Crowley, James Shea, Philip Zacche, and Joseph Connors joining in Jersey

City’s opposition (collectively, “Defendants”). This Court has considered Plaintiffs’ submission

and the oppositions thereto, and decides this matter pursuant to Rule 78. For the reasons that

follow, Plaintiffs’ Motion is hereby GRANTED.

                     BACKGROUND AND PROCEDURAL HISTORY

               A.     The Initial Complaint and Administrative Dismissal

       The Complaint in this matter was filed on March 11, 2015. (ECF No. 1 (“Compl.”).)

Plaintiff Kelly Chesler (“Chesler”), a Jersey City Police Officer, alleged that she had been

sexually harassed by other Jersey City Police Officers and had been retaliated against by her

employer, Jersey City, when she reported the offending conduct. (See Compl. ⁋ 1.) Plaintiff

Joseph Ascolese (“Ascolese”), who served as captain in the Jersey City Police Department,
reported Chesler’s sexual harassment complaints up “his chain of command” and alleges that he

was retaliated against as a result. (Id. at ⁋⁋ 64–74.) Plaintiffs bring this suit against Jersey City

and several Jersey City Police Officers in their official and individual capacities. Defendants

filed Answers to the Complaint in April 2015. (ECF Nos. 4, 5.)1

       The Court entered an Initial Scheduling Order on June 22, 2015 (ECF No. 9), which was

amended twice extending fact discovery to September 30, 2016. (ECF Nos. 22, 31.) On June

14, 2016, the Hudson County Grand Jury returned an Indictment (the “Indictment”) charging

Plaintiffs2 with various crimes involving an alleged scheme to permit, allow, or approve

improper payments in connection with an off-duty detail related to the anticipated traffic issues

resulting from the temporary closure of the Pulaski Skyway. (Lytle Declaration (“Lytle Decl.”),

ECF No. 58-2, ⁋ 8.)3 On June 27, 2016, the Court administratively terminated this action during

the pendency of the criminal proceedings “without prejudice to any party’s right to request that

the Court reopen the action at the appropriate time.” (ECF No. 37.)

               B.      This Action Was Reopened After Dismissal Of The
                       Criminal Proceedings

       Jury selection for the criminal trial began on August 15, 2018. (ECF No. 39 at 1.) The

trial began on September 5, 2018. (Lytle Decl., ECF No. 58-2, ⁋ 11.) On October 23, 2018, the




       1
         Defendants John Peters and Terrence Crowley filed cross-claims for indemnification
and contribution against their co-defendants. (ECF No. 5.)
       2
         Officers Michael Maietti and Michael O’Neal, of the Jersey City Police Department,
were also charged in the Indictment. (Lytle Decl., ECF No. 58.2, ⁋8.)
       3
          Ascolese’s Motion papers refer to the “Certification of Robert Lytle.” The Court notes
that the “Certification” contains an invalid jurat. See 28 U.S.C. § 1746; United States ex. rel.
Doe v. Heart Sol., PC, 923 F.3d 308, 315–16 (3d Cir. 2019).



                                                  2
Hudson County Prosecutor’s Office dismissed all charges in the Indictment against Plaintiffs

prior to the end of the State’s case. (ECF No. 39 at 1.)4

       On February 19, 2019, Chesler asked the Court to reopen this matter. (ECF No. 39.)

This action was reopened on February 22, 2019. (ECF No. 41.) On March 8, 2019, the parties

submitted a proposed schedule for further proceedings in response to the Court’s request. (ECF

No. 48.) The proposed schedule outlined a briefing schedule relating to a proposed amended

complaint. (Id.) The Court directed Plaintiffs to provide a red-lined version of the proposed

amended complaint (“Amended Complaint” or “Amend. Compl.”) to inform Defendants of the

proposed changes. (ECF No. 50.) After being advised that some Defendants objected to the

proposed Amended Complaint, the Court directed Plaintiffs to move for leave to file an amended

complaint by May 10, 2019. (ECF No. 56.)

       Plaintiffs timely filed the pending Motion. (ECF No. 58.)

               C.      The Proposed Amended Complaint

       According to Plaintiffs, the proposed Amended Complaint seeks to “amend and

supplement” the Complaint by: (1) updating and adding “certain facts” that were discovered

during the criminal proceedings and over the time this action has been administratively

terminated; (2) adding facts relating directly to the criminal investigation that resulted in the

Indictment; (3) adding Robert Sjosward (“Sjosward”) as a defendant; and (4) adding Jennifer

Ascolese as an additional Plaintiff, with a per quod claim against all Defendants. (ECF No. 58-1

at 2–3.)




       Defendants’ opposition to the Motion does not dispute these facts or the chronology.
       4

(ECF. No. 63.)



                                                  3
        Defendants do not oppose the Motion insofar as Plaintiffs seek to add additional facts to

the Amended Complaint. Defendants, however, oppose the Motion to the extent Plaintiffs seek

to add Sjosward as a defendant and Jennifer Ascolese as a Plaintiff on the basis that the claims

for and/or against same would be “futile.” Defendants further argue that the Motion should be

denied in the interest of judicial economy. (Defendants’ Brief (“Defs. Br.”) at 20-22.)

        Defendants’ objections to the proposed amendments can be classified into three

categories. First, Defendants argue that Plaintiffs’ proposed amendments to the Complaint

adding claims against Sjosward for a violation of the New Jersey Conscientious Employee

Protection Act (“CEPA”) and for a violation of the New Jersey Law Against Discrimination

(“LAD”) for retaliation are futile because Plaintiffs fail to allege that they were retaliated against

by Sjosword. (N.J.S.A. 34:19-1 et seq.; Defs. Br. at 4.) Second, Defendants argue that

Plaintiffs’ New Jersey Civil Rights Act claim and Conspiracy claim are futile because they are

improper and impermissible “group pleadings” and fail to allege any factual allegations against

Sjosward. (Defs. Br. at 15.) Third, Defendants argue that Plaintiffs’ per quod claim is futile and

must fail because Sjosward “did not commit any wrongdoing” and Plaintiffs fail to allege any

facts to the contrary. (Id. at 19.)

                D.      Standard On Motions To Amend And Supplement
                        Pleadings

        Plaintiffs move to amend and supplement their pleadings under Rules 15(a) and 15(d).

Where, as here, responsive pleadings in an action have been filed, and 21 days have elapsed, a

plaintiff may seek to amend the complaint only by leave of court. See Fed.R.Civ.P. 15(a)(1)(B).

However, Rule 15(a) provides that leave to amend “shall be freely given when justice so

requires.” Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962). A motion to amend should be

denied when an “amendment would cause undue delay or prejudice, or that amendment would be



                                                  4
futile.” Winer Family Tr. v. Queen, 503 F.3d 319, 330–31 (3d Cir. 2007) (citation omitted). An

amendment is futile when it advances a claim that “would fail to state a claim upon which relief

could be granted.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).

       Rule 15(d) governs: (1) supplemental pleadings; and (2) when a party may seek leave to

serve a supplemental pleading setting forth transactions, occurrences, or events, that have

happened since the date of the pleading sought to be supplemented. Leave to supplement a

complaint pursuant to Rule 15(d) should also be freely permitted in the absence of undue delay,

bad faith, undue prejudice to the defendants, or futility, and when supplemental facts are

connected to the original pleading. Hassoun v. Cimmino, 126 F.Supp.2d 353, 361 (D.N.J.

2000).5 In addition, the decision to permit a supplemental pleading is within this Court’s

discretion.

       For the reasons that follow, the Court rejects Defendants’ futility arguments. The Court

further finds there to be no undue delay or prejudice to warrant denial of the Motion to amend

under Rule 15(a) or Rule 15(d).

               E.      Plaintiffs’ Proposed Amendments Meet the Low
                       Standard Under Rule 15(a) and Rule 15(d)

       Defendants argue that this Court should deny Plaintiffs’ Motion because Plaintiffs’

amendments are futile. Defendants, however, lack standing to argue the merits of Plaintiffs’

proposed amendments as to the claims against Sjosward, and therefore, may not contest whether


       5
          The parties in their submissions advance the same legal analyses for Rule 15(a) and
Rule 15(d). Seeing as the analysis for Rule 15(a) and Rule 15(d) are nearly identical, this Court
will also analyze the application of both Rules in tandem. The Court notes, however, that the
additional considerations under Rule 15(d), namely, preserving judicial economy, avoiding
multiplicity of litigation, and the Court’s interest in promoting as complete an adjudication of the
dispute between the parties as possible have been considered as part of this decision and weigh in
favor of granting Plaintiffs’ motion. Hassoun, 126 F.Supp.2d at 361.



                                                 5
Plaintiffs’ proposed claims are futile. Defendants do however have standing to contest the

proposed amendments to the Complaint adding proposed Plaintiff, Jennifer Ascolese’s per quod

claim, which applies to all Defendants. The proposed amendments are analyzed in turn below.

                      1.      Defendants do not have standing to argue futility
                              as to the claims against Sjosward

       The proposed claims against Sjosward do not impact the currently named Defendants.

There is no “authority that would ... authorize present parties who are unaffected by the proposed

amendment to assert claims of futility on behalf of the proposed new defendant.” Clark v.

Hamilton Mortg. Co., No. 07-252, 2008 WL 919612, at *2 (W.D. Mich. Apr. 2, 2008).

Defendants cite to Custom Pak Brokerage, LLC v. Dandrea Produce, Inc., for the proposition

that a party affected by a proposed amendment to a complaint may have standing to contest a

proposed amendment on futility grounds—even when the proposed amendment does not assert

allegations against the party directly. (Defendants’ Reply Brief (“Defs. Reply Br.”) at 2; No. 13-

5592, 2014 WL 988829, at *2 (D.N.J. Feb. 27, 2014).) Custom Pak Brokerage, LLC v. Dandrea

Produce, Inc., however, does not stand for the proposition Defendants wish to advance, and this

Court is unwilling to broaden the Custom Pak Brokerage, LLC holding in such a way.

       In Custom Pak Brokerage, LLC, plaintiff moved for leave to file an amended complaint.

Id. at *1. Defendants opposed the motion on futility grounds to the extent that plaintiff sought to

add a new defendant. The Custom Pak Brokerage, LLC Court held that current parties only

possess standing to challenge an amended pleading directed to proposed new parties on the basis

of “undue delay and/or prejudice.” Id. The Court did not create a distinction between existing

parties who are affected by the amendment and those unaffected by the amendment. Id. If this

Court were to accept Defendants’ interpretation of the holding in Custom Pak Brokerage, LLC,

any party could conceivably argue that they are “affected” in some way by a proposed



                                                 6
amendment to a complaint and assert a futility argument. Id. That is undoubtedly not the result

the Court in Custom Pak Brokerage, LLC sought to accomplish.

       Both Sjosward and Defendants may challenge the sufficiency of the pleading by way of a

dispositive motion once Sjosward has been named as a party, if appropriate. Raab Family P’ship

v. Borough of Magnolia, No. 08-5050, 2009 WL 10689669, at *4 (D.N.J. Oct. 30, 2009). This

Court recognizes that the proposed amendments are underwhelming and curiously pleaded;

nevertheless, Defendants do not have standing to challenge the merits of the proposed

amendments as to Sjosword on futility grounds at this time. Because Defendants’ futility

arguments as to Sjosward do not address claims against Defendants, the Court rejects

Defendants’ futility argument as a basis to deny the Motion.

                       2.     Defendants are not prejudiced by the proposed
                              amendments against Sjosword and there has
                              been no undue delay to Defendants

       Defendants may not raise a futility argument as to proposed claims against new parties.

Defendants only possess standing to oppose a motion to amend to add new parties on the

grounds that they themselves will be unduly delayed or prejudiced by such an amendment. Id.;

see also, e.g., Nat’l Indep. Theatre Exhibitors, Inc. v. Charter Fin. Grp., Inc., 747 F.2d 1396,

1404 (11th Cir. 1984) (affirming the district court’s denial of plaintiff’s motion to amend to add

fourteen new parties as Defendants, in light of the fact that the current defendants would have

been prejudiced by the delay and expense associated with the “largely repetitious discovery” to

be conducted by new defendants), reh’g denied, 755 F.2d 176 (11th Cir. 1985), cert. denied, 471

U.S. 1056 (1985); Serrano Medina v. United States, 709 F.2d 104, 106 (1st Cir. 1983) (affirming

the district court’s denial of plaintiff’s motion to amend to add new parties because the

“eleventh-hour amendment would result in undue prejudice to the defendants” and “would




                                                 7
require additional research and discovery”). In the present case, there has been no delay or

undue prejudice to Defendants.

       The Complaint in this matter was filed in 2015, and in light of the pending, related

criminal matter, the case was administratively terminated without prejudice in 2016. (ECF Nos.

9, 52-2.) The trial in the criminal matter began in August 2018 and concluded in October 2018.

(ECF No. 39.) This matter was reopened in February 2019 and Plaintiffs sought leave to amend

the Complaint in May 2019—a timeframe that is by no means unreasonable. In addition, this is

Plaintiffs’ first time seeking to amend the Complaint. All claims as to Sjosward are based on

new information learned as a result of the criminal case. The Court also notes that the Parties

have already agreed to extend fact discovery until December 2019. (ECF No. 48.) All those

considerations in mind, the Court finds that there has been no undue delay or prejudice. The

Court further finds that judicial economy would in no way be preserved by denying the proposed

amendments.

                       3.      Defendants Have Standing To Challenge
                               Proposed Plaintiff’s Per Quod Claim On Futility
                               Grounds

       Defendants argue that proposed Plaintiff, Jennifer Ascolese’s proposed per quod claim

should be dismissed as futile for failure to state a claim. (Defs. Br. at 18.) Specifically,

Defendants argue that Plaintiffs’ proposed Amended Complaint is devoid of any facts in support

of Jennifer Ascolese’s per quod claim. (Id. at 18-19.) The proposed per quod claim (Count 8 in

the Amend. Compl.) applies to all Defendants. As a result, Defendants do in fact have standing

to challenge the per quod claim on futility grounds because they are directly implicated by the

amendment. Nevertheless, this Court finds that Plaintiffs have met their low burden under Rule

15(d) as to the proposed per quod claim.




                                                  8
       A loss of consortium claim arises from a marital relationship and is based on the loss of a

spouse’s services and companionship resulting from another’s conduct. Acevedo v. Monsignor

Donovan High Sch., 420 F.Supp.2d 337, 347 (D.N.J. 2006). The per quod claim is derivative of

the injured spouse’s cause of action but has distinct damages from the injured party’s damages.

Panarello v. City of Vineland, 160 F.Supp.3d 734, 769 (D.N.J. 2016), on reconsideration in part,

No. 12-4165, 2016 WL 3638108 (D.N.J. July 7, 2016).

       This Court has been asked to decide if the facts as alleged in the Amended Complaint

could conceivably state a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007). We find that Plaintiffs’ proposed Amended Complaint does not rise to the

level of “clearly futile” and does allege sufficient facts to state a claim in support of proposed

Plaintiffs’ derivative CEPA and LAD claims. See Ansell Healthcare Prods. LLC v.

GlycoBioSciences Inc., No. 16-9254, 2018 WL 1169130, at *3 (D.N.J. Mar. 6, 2018); see also

Ingris v. Borough of Caldwell, No. 14-855, 2015 WL 3613499, at *3 (D.N.J. June 9, 2015). At

this juncture, Plaintiffs’ per quod claim satisfies the requirements under Rule 15(a) and Rule

15(d). In addition, for the same reasons that this Court concluded that there has been no undue

delay or prejudice to Defendants in relation to the Sjosward amendments, this Court similarly

finds that that there has been no undue delay or prejudice to Defendants in relation to the per

quod claim.




                                                  9
         CONSEQUENTLY, for the reasons set forth above, and for good cause shown:

         IT IS on this 26th day of November 2019;

         ORDERED that Plaintiffs’ Motion for leave to file an amended complaint (ECF No. 58)

shall be, and is hereby, GRANTED; and it is further

         ORDERED that Plaintiffs shall file a clean version of the Amended Complaint in the

form attached to the Motion within twenty (20) days of the date of entry of this Opinion and

Order.



                                                            /s/ Edward S. Kiel__________
                                                           Edward S. Kiel
                                                           United States Magistrate Judge




                                               10
